                                                                                       ··-···-   ,------~



 1
 2                                                                         OCT 1 0 2019
                                                                CLERK, U.S. D!::,HIICT COURT
 3                                                           SCUTHERN D!STltc·:· UF CAUFOl"l'.N!A
                                                             B\:.
                                                                --••-•--••••-•-•--•a ••••••-•-••-•••-•••••••••• -
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   HOBAN MANAGEMENT, INC.,                        Case No.: 3:l 7-cv-02525-BEN-LL
12                                     Plaintiff,
                                                    ORDER GRANTING THIRD JOINT
13   v.                                             MOTION FOR BINDING
                                                    ARBITRATION AND STAY OF
14   ESTHER G. ELMASIAN, an individual,
                                                    ENTIRE ACTION
     and ESTHER G. ELMASIAN d/6/a
15
     VALOR PROPERTY MANAGEMENT,
                                                    [Doc. No. 42]
16   a California fictitious entity; and DOES 1
     through 50, inclusive,
17
                                    Defendants.
18
19
20   ESTHER G. ELMASIAN, an individual,
     and VALOR PROPERTY
21   MANAGEMENT, INC., a California
22   corporation,
                            Counter-Claimants,
23
     V.
24
25   HOBAN MANAGEMENT, INC.;
     THOMAS HOBAN, an individual;
26   RENEE HOBAN, an individual; and
27   ROES 1-30, inclusive,
                           Counter-Defendants.
28


                                                                                          3:l 7-cv-02525-BEN-LL
     1         The Court, having considered the parties' Third Stipulation and Joint Motion for
 2       Binding Arbitration and Stay of Entire Action ("Motion"), and good cause appearing, the
 3       Court hereby GRANTS the Motion and orders as follows:
                                                                 -

 4             1.    Any and all controversies arising out of or relating to Plaintiffs affirmative
 5                   claims and Counter-Claimants' counterclaims as set forth in the operative
 6                   pleadings on file in this action are hereby ordered to binding arbitration
 7                   before Hon. Ronald S. Prager, Ret. on April 4, 10, 13, 14, and 15, 2020.
 8             2.    The current stay shall remain in full force and effect until May 4, 2020,
 9                   pending completion of arbitration, inclusive of all affirmative claims and
10                   counterclaims, as set forth in the operative pleadings. The parties' shall file
11                   a joint status report every sixty ("60") days from the date of this order to
12                   apprise the Court of the current status of the arbitration proceedings.
13            3.     The Parties shall advise the Court within seven ("7") days of the granting of
14                   a final binding arbitration award or any other resolution affecting the
15                   outcome of the arbitration proceedings. They shall further cooperate to
16                   ensure the prompt filing of any documents with this Court necessary to
17                  facilitate entry of any documents with this Court necessary to facilitate entry
18                  of judgment in accordance with the arbitrators' final binding decision or to
19                  have the entire action dismissed in accordance with the resolution.
20            4.    A Status Conference shall be held in this matter on May 4, 2020 at 10:30 am
21                  in Courtroom 5A. Should this matter be resolved through binding
22                  arbitration prior to this date, the Status Conference will be vacated.
23            IT IS SO ORDERED.
24
25       Dated: O c t o b ~ 2019
26
27
28

                                                     2
                                                                                   3: l 7-cv-02525-BEN-LL
